Citation Nr: 0320516	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for congenital 
polydactylia, status post repair with atrophied digits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 23, 1974, to 
October 3, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999 by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a statement dated in December 1998, the veteran indicated 
that he had been accorded treatment for his thumb problems at 
a VA hospital and that "now I have no strength where I did 
have at one time."  His apparent claim for benefits under 
38 U.S.C.A. § 1151 (West 2002) has not been developed for 
appellate consideration, and is referred to the RO for action 
as appropriate.


FINDINGS OF FACT

1.  Polydactylia is shown to have been manifested prior to 
the veteran's entrance into service, and the presumption of 
soundness is accordingly rebutted.

2.  Pre-existing polydactylia is not shown to have increased 
in severity during the veteran's active service.

3.  Polydactylia is a congenital disability.


CONCLUSION OF LAW

Congenital polydactylia, status post repair with atrophied 
digits, was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303(c), 
3.304, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case issued in 
the development of this appeal.  In addition, the RO, in 
March 2003, advised him that he was to notify VA of any 
evidence he wanted VA to consider, the information he needed 
to furnish so that VA could seek those records, and the steps 
VA would undertake to obtain any such evidence.  The Board 
accordingly finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits sought, and 
the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA.  While records pertaining to alleged post-
service treatment accorded him by VA have not been associated 
with his claims folder, the Board notes that the particular 
nature of his case, as discussed below, indicates that 
records of post-service treatment would not be relevant to 
the questions before the Board.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for Congenital Polydactylia

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the case at hand, the veteran contends that he has a hand 
disability, and in particular a disability that has been 
characterized as congenital polydactylia, for which service 
connection is warranted.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The report of the veteran's service entrance examination, 
dated in March 1974, shows that his upper extremities were 
clinically evaluated as normal, and does not indicate the 
manifestation of any excess digits.  Likewise, the report of 
medical history he prepared at that time does not reference 
the presence, either currently or historically, of any such 
disability.  While the veteran is presumed to be in sound 
condition as noted on entrance, this presumption is 
rebuttable when clear and unmistakable (that is, obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and the injury or disorder was not 
aggravated by service; see 38 38 U.S.C.A. § 1111 (West 2002); 
see also VAOPGCPREC 3-2003 (July 16, 2003).  The fact that 
the veteran's polydactylia has been characterized as 
congenital raises the question of whether, in this instance, 
the presumption need be rebutted, inasmuch, as discussed 
below, service connection cannot be granted for a congenital 
disorder.  Nonetheless, the Board notes that the presumption 
in this case has indeed been rebutted by clear and 
unmistakable evidence.  A service treatment record dated in 
September 1974 shows that the veteran was found to have been 
born 


with two thumbs on each hand, and had had them surgically 
removed.  A Medical Board report, dated later in September 
1974, shows that the veteran had indicated to his Marine 
Corps recruiter that he had been born with extra fingers, 
that he had had an operation to remove them, and that his 
thumbs were deformed and still gave him trouble.  A diagnosis 
of congenital polydactyl, status post repaired with atrophied 
digits, existing prior to enlistment, was rendered.  This 
evidence clearly and unmistakably demonstrates that the 
veteran's polydactylia had been manifested prior to his 
entrance into service.  In addition, it does not demonstrate 
that this disability in any manner worsened or increased in 
severity during his brief period of service; the medical 
records, in fact, are silent as to any complaints by the 
veteran, or treatment accorded him, for this disability 
during his time in service.  See Allen v. Brown, 7 Vet. 
App. 493 (1995).  The presumption of soundness, accordingly, 
is rebutted.

The Board also notes that the veteran's polydactylia has been 
consistently characterized as congenital in nature.  
Governing VA regulations specifically stipulate that 
congenital defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2002).  In other words, a congenital disorder, such as 
congenital polydactylia, is not a disability for which 
service connection can be awarded; as noted above, service 
connection requires that a particular disease or injury 
resulting in current disability was incurred during active 
service.  The regulations preclude a congenital disability 
from constituting a disease or injury.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Inasmuch as service connection cannot be awarded for a 
congenital disability, and inasmuch as the evidence does not 
demonstrate that this pre-existing disability underwent any 
inservice increase in severity, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for congenital polydactylia, 
status post repair with atrophied digits.




ORDER

Service connection for congenital polydactylia, status post 
repair with atrophied digits, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

